UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Year Ended December 31, 2013 Commission File Number: 0-01989 Seneca Foods Corporation Employees' Savings Plan (Full title of the Plan) Seneca Foods Corporation (Name of issuer of the securities held pursuant to the Plan) 3736 South Main Street, Marion, New York 14505 (Address of principal executive office) REQUIRED INFORMATION 1. Plan financial statements and schedules examined by an independent accountant prepared in accordance with financial reporting requirements of ERISA. See accompanying index on page 3. 2. Signature SENECA FOODS CORPORATION EMPLOYEES' SAVINGS PLAN REPORT ON AUDITS OF FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE FOR THE YEARS ENDED DECEMBER 31, 2 Bobbitt, Pittenger & Company, P.A. SENECA FOODS CORPORATION EMPLOYEES' SAVINGS PLAN CONTENTS PAGE FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS 3 STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS 4 NOTES TO FINANCIAL STATEMENTS 5 SUPPLEMENTAL SCHEDULE SCHEDULE OF ASSETS HELD AT END OF YEAR 12 Bobbitt, Pittenger & Company, P.A. Certified Public Accountants June 17, 2014 Seneca Foods Corporation Employees’ Savings Plan Marion, New York REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying financial statements of Seneca Foods Corporation Employees' Savings Plan (“the Plan”), which comprise the statements of net assets available for benefits of as of December 31, 2013 and 2012, and the related statements of changes in net assets available for benefits for the years then ended, and the related notes to the financial statements.Seneca Foods Corporation Employees' Savings Plan’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2013 and 2012, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the financial statements as a whole.The supplemental schedule of assets held at end of year, referred to as “supplemental information”, is presented for the purpose of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.Such information is the responsibility of the Plan’s management and was derived from and relates directly to the underlying accounting and other records used to prepare the financial statements.This information has been subjected to the auditing procedures 1605 Main Street, Suite 1010 Sarasota, FL 34236 Telephone: 941-366-4450 FAX # 941-954-7508 Bobbitt, Pittenger & Company, P.A. Certified Public Accountants Seneca Foods Corporation June 17, 2014 Page Two applied in the audits of the financial statements and certain additional procedures, including comparing and reconciling such information directly to the underlying accounting and other records used to prepare the financial statements or to the financial statements themselves, and other additional procedures in accordance with auditing standards generally accepted in the United States of America. In our opinion, the information is fairly stated in all material respects in relation to the financial statements as a whole. /s/Bobbitt, Pittenger & Company, P.A. Certified Public Accountants Sarasota, FL 1605 Main Street, Suite 1010 Sarasota, FL 34236 Telephone: 941-366-4450 FAX # 941-954-7508 SENECA FOODS CORPORATION EMPLOYEES' SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, ASSETS INVESTMENTS: At fair value: Key Guaranteed Portfolio Fund $ $ Nuveen Equity Index Fund I Seneca Foods Corporation Employer Stock Fund Oakmark Equity and Income Fund Dodge & Cox Stock Fund American Growth Fund R4 American Beacon Small Cap Val Inst - Dreyfus International Stock Index PIMCO Real Return Fund PIMCO Total Return Instl Dreyfus Mid-Cap Index Fund Black Rock Small Cap Growth Equity Columbia Mid Cap Value Opportunity R4 Nuveen Mid Cap Growth Opportunity I Columbia Small Cap Index Fund Z Invesco International Growth Fund A Thornburg International Value R4 Vanguard Total Bond Market Index Heartland Value Plus - Total investments RECEIVABLES: Employer's contribution Notes receivable from participants NET ASSETS AVAILABLE FOR BENEFITS $ $ See notes to the financial statements. -3- SENECA FOODS CORPORATION EMPLOYEES' SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, ADDITIONS: ADDITIONS TO NET ASSETS ATTRIBUTED TO: Investment income: Net appreciation in fair value of investments $ $ Interest and dividend income Contributions: Participants Employer Transfers - Other income - Total additions DEDUCTIONS: Deductions from net assets attributed to: Benefits paid to participants Administration expenses Total deductions NET INCREASE NET ASSETS AVAILABLE FOR BENEFITS, BEGINNING OF YEAR NET ASSETS AVAILABLE FOR BENEFITS, END OF YEAR $ $ See notes to the financial statements. -4- SENECA FOODS CORPORATION EMPLOYEES' SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 NOTE A - DESCRIPTION OF PLAN The following description of Seneca Foods Corporation Employees' Savings Plan ("the Plan") provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan's provisions. General The Plan is a defined contribution plan intended to qualify as a cash or deferred arrangement under Section 401(k) of the Internal Revenue Code. Substantially all employees of Seneca Foods Corporation ("the Company") are eligible to participate after completion of twelve months employment and attainment of age eighteen. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 ("ERISA"). Contributions Each year, participants may contribute up to 60 percent of pretax annual compensation, as defined by the Plan. Participants who have attained age 50 before the end of the Plan year are eligible to make catch-up contributions. Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. The Plan includes an auto-enrollment provision whereby all newly eligible employees are automatically enrolled in the Plan, unless they affirmatively elect not to participate, with a default deferral rate set at 2% of eligible compensation. Contributions are automatically invested in a designated balanced fund until changed by the participant. Participants direct the investment of their contributions into various investment options offered by the Plan. If a participant does not elect how to invest their contributions, the contributions will automatically be invested in the investment fund designated by the Company as the default fund. The Plan currently offers various mutual funds and an insurance group annuity contract as investment options for participants. The Company may contribute additional amounts at the discretion of the Company's Board of Directors. The Company contribution is invested directly in the Seneca Foods Corporation Employer Stock Fund and is allocated to participants based on the participants’ pro rata share of total participating payroll. Contributions are subject to certain statutory limitations. Participant Accounts Each participant’s account is credited with the participant’s contribution and allocations of (a) the Company’s matching contribution and (b) Plan earnings (losses), and charged with an allocation of any administrative expenses paid by the Plan.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in their contributions plus actual earnings thereon. Vesting in the Company’s contribution portion of their accounts is based on years of continuous service. A participant is 100 percent vested after three years of credited service. -5- SENECA FOODS CORPORATION EMPLOYEES' SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS NOTE A - DESCRIPTION OF PLAN (CONTINUED) Notes Receivable from Participants Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50 percent of their vested account balance.The notes are secured by the balance in the participant’s account and bear interest at rates ranging from 4 percent to 9.75 percent, which are commensurate with local prevailing rates as determined by the Plan.Principal and interest is paid ratably through monthly payroll deductions. The term of the loan should not exceed five years except in the case of a loan used to acquire a dwelling unit that is to be the principal residence of the participant. Payment of Benefits On termination of service, a participant may elect to receive an amount equal to the value of the participant’s vested interest in his or her account in a current lump sum. If the balance (not including any rollover account), is equal to or greater than $5,000, a participant may elect to receive a deferred lump sum. Forfeited Accounts At December 31, 2013 and 2012, forfeited non-vested accounts totaled approximately $4,000 and $9,000, respectively.These accounts will be used to reduce future employer contributions. NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Date of Management’s Review Subsequent events were evaluated through June 17, 2014, which is the date the financial statements were issued. Basis of Accounting The financial statements of the Plan are prepared on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires Plan management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results may differ from those estimates. -6- SENECA FOODS CORPORATION EMPLOYEES' SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Interest income is recorded on the accrual basis. Related fees are charged directly to the borrowing participant’s account and are included in administrative expenses when incurred. As of December 31, 2013 and 2012, no allowance for credit losses has been recorded. If a participant does not make loan repayments and the plan administrator considers the participant loan to be in default, the loan balance is reduced, and the delinquent participant note receivable is recorded as a benefit payment based on the terms of the Plan document. Investment Valuation and Income Recognition Investments are reported at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. See Note F for discussion of fair value measurements. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Net appreciation includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Payment of Benefits Benefits are recorded when paid. Expenses Certain expenses of maintaining the Plan are paid directly by the Company and are excluded from these financial statements. NOTE C - TAX STATUS The Internal Revenue Service (IRS) has determined and informed the Company by a letter dated August 16, 2012, that the Plan and related trust are designed in accordance with the applicable sections of the Internal Revenue Code (IRC). Although the Plan has been amended since receiving the determination letter, the Plan administrator and the Plan’s tax counsel believe that the Plan is designed and is currently being operated in compliance with the applicable requirements of the IRC and therefore believe that the Plan is qualified and the related trust is tax-exempt. Accounting principles generally accepted in the United States of America require the Plan administrator to evaluate tax positions taken by the Plan and recognize a tax liability for any uncertain position that more likely than not would not be sustained upon examination by the IRS. The Plan is subject to routine audits by tax authorities; however, there are currently no -7- SENECA FOODS CORPORATION EMPLOYEES' SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS NOTE C - TAX STATUS (CONTINUED) audits for any tax periods in progress. The Plan administrator believes the Plan is no longer subject to income tax examinations for years prior to 2011. NOTE D - INVESTMENTS The following presents investments that represent 5 percent or more of the Plan’s net assets at December 31: Key Guaranteed Portfolio Fund $ $ Nuveen Equity Index Fund I * Seneca Foods Corporation Employer Stock Fund Oakmark Equity and Income Fund Dodge & Cox Stock Fund American Funds Growth Fund R4 - * Nonparticipant-directed During 2013 and 2012, the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated in value by $14,588,568 and $10,232,857, respectively. The appreciation in each fund category is as follows: Mutual funds $ $ NOTE E - NONPARTICIPANT-DIRECTED INVESTMENTS Information about the net assets and the significant components of the changes in net assets relating to the nonparticipant-directed investments is as follows at December 31: Net assets: Seneca Foods Corporation Employer Stock Fund $ $ Changes in net assets: Contributions $ $ Net appreciation in fair value Withdrawals by participants ) ) $ $ -8- SENECA FOODS CORPORATION EMPLOYEES' SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS NOTE F – FAIR VALUE MEASUREMENTS The Plan’s investments are reported at fair value in the accompanying statement of net assets available for benefits. The methods used to measure fair value may produce an amount that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to measure the fair value of certain financial instruments could result in a different fair value at the reporting date. The fair value measurement accounting literature establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. This hierarchy consists of three broad levels: Level 1 inputs consist of unadjusted quoted prices in active markets for identical assets and have the highest priority, Level 2 inputs consist of observable inputs other than quoted prices for identical assets, and Level 3 inputs are unobservable and have the lowest priority. The Plan uses appropriate valuation techniques based on the available inputs to measure the fair value of its investments. When available, the Plan measures fair value using Level 1 inputs because they generally provide the most reliable evidence of fair value. Level 3 inputs were only used when Level 1 or Level 2 inputs were not available. Level 1 Fair Value Measurements The fair value of mutual funds is based on quoted net asset values of the shares held by the Plan at year-end. The fair value of the Seneca Foods Corporation Employer Stock Fund is valued at the underlying asset value of the funds at year-end. Level 2 Fair Value Measurements The group annuity contract is valued at contract value, which approximates fair value (see Note G). The following tables set forth, by level within the fair value hierarchy, the Plan’s investments at fair value as of December 31, 2013 and 2012: Quoted Prices in Active Significant Markets For Other Identical Observable Assets Inputs Fair Value (Level 1) (Level 2) December 31, 2013 Mutual funds $ $ $
